Citation Nr: 0001868	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  95-26 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left eye 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1949 to 
November 1952. 

The appeal arises from the March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, denying service connection for an 
eye disorder and tinnitus.  That rating decision was in 
response to a January 1995 claim submitted by the veteran, in 
pertinent part, for entitlement to service connection for 
tinnitus, and service connection for a "frag" wound to the 
eye removed at the Altoona VA Medical Center (VAMC).  The 
veteran was hospitalized at the Altoona VAMC from February to 
March 1972, and during that hospitalization an intrastromal 
foreign body, apparently a wood fragment, was removed from 
the cornea of the left eye.  As there is no VA medical record 
of removal of any other foreign body from either eye, the 
Board presumes the veteran's claim to be one for service 
connection for a left eye disorder.  Further, in his 
statement on appeal the veteran identified the left eye as 
the subject of the appeal.

In the course of appeal, pursuant to the veteran's request, a 
hearing had been scheduled before a hearing officer at the RO 
in August 1995.  However, in a signed statement received in 
August 1995, the veteran withdrew his request for that 
hearing.  He made no further request for an additional 
hearing.


FINDINGS OF FACT

1. The appellant has not presented a plausible claim for 
service connection for tinnitus.

2.  The appellant has not presented a plausible claim for 
service connection for a left eye disorder.



CONCLUSIONS OF LAW

1.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  The claim for service connection for a left eye disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records contain no complaints, findings, 
assessments, or diagnoses of tinnitus or of a left eye 
disorder.  

In an October 1951 service medical report, it was noted that 
the veteran fell on the left side of his face and temple.  
Physical examination revealed a depression in the left 
zygomatic area with decreased motion of the left tempero-
mandibular joint and tenderness in that area of the face.  X-
rays of the facial bones taken in October 1951 were negative 
for fracture of the zygomatic arch or other bones of the 
face.  The veteran was not in severe pain and was treated 
with codeine and aspirin.  There are no further service 
records related to that accident, and there is no indication 
in that record that the veteran had tinnitus or a left eye 
disorder as a result of the accident.  

The veteran's service separation examination in November 1952 
includes findings of normal eyes and ears, with 20/20 vision 
in each eye and 15/15 hearing for both whispered and spoken 
voice in each ear.  

In August 1971 the veteran was seen for multiple complaints, 
including blurred vision of one year duration and headaches.  
Further examination or testing was recommended.  

From October to November, 1971, the veteran was hospitalized 
at a VA facility for conditions including headaches and 
hearing loss out of the left ear.  A history was noted of 
multiple injuries during and after service.  The veteran was 
reportedly hit in the forehead with a fuse wrench in service, 
allegedly resulting in some blurred vision since that time.  
He reported also suffering multiple injuries - to the 
backbone, arm, and back of the head - upon falling from a 
truck in service in Korea.  He reported that he was returned 
to duty after both these incidents.  He reported having 
continued trouble sporadically since the fall from the truck 
in Korea.  He also reported having headaches spreading from 
the right eye for about two years prior to the current 
hospitalization, with associated blurred vision, ataxia, and 
seeing things in waves.  A history was also noted of a 
gunshot wound sustained to the left temporal-occipital area 
without puncturing of the skull with some removal of the tip 
of the left mastoid.  Physical examination was unremarkable 
except for a healed horizontal scar extending from behind the 
left ear mastoid to the external occipital protuberance.  
Neurological examination was essentially physiological, with 
Patrick, Minor, and Lasegue signs negative.  Laboratory work-
up was grossly within the normal range, and an 
electroencephalogram was normal.  Audiograms showed mild 
mixed deafness.  Skull series showed a curvilinear 
calcification to the left of the sella turcica interpreted to 
represent a calcification in a normal carotid siphon.  A 
spinal tap produced a physiological chemical profile.  A 
brain scan did not indicate any abnormal accumulation of 
radioactivity.  

In November 1971, the veteran was referred for a VA 
outpatient medical evaluation for a crescenting linear 
calcification superimposed upon the sella turcica.  The 
veteran complained of intermittent headache above the eyes of 
two years duration, associated with blurred vision of four 
years duration.  Upon evaluation, the veteran complained of a 
many-year history of bilateral frontal headaches radiating to 
the occiput and into the sub-occipital musculature.  He 
complained of both double vision and blurred vision.  X-rays 
of the skull and tomograms were reviewed.  The examiner 
assessed classical tension headaches.  
 
At a November 1971 VA audiometric evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
Not
40
LEFT
20
25
30
Tested
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

In a January 1972 VA outpatient treatment, the veteran 
complained of constant headaches that was affecting his 
vision, causing him to see double.  

From February to March, 1972, the veteran was hospitalized at 
the Altoona VAMC for complaints of almost constant headaches, 
and of double vision at times.  Vision was 20/20 in each eye.  
The veteran had some difficulty with pair vision.  A very 
mild blepharochalasis (lax skin) of the upper lid was found 
on examination.  Visual fields were normal, and distance and 
near vision were normal upon Worth 4-dot testing.  A small 
intrastromal foreign body was found in the left cornea upon 
slit lamp examination, appearing to be a piece of wood; it 
was removed.  The medical impression was mild hyperopia.  The 
veteran complained about diplopia, but examiners assessed 
that this was the patient "noticing the normal physiologic 
diplopia one can get when staring at a near object and 
noticing the distant objects are diplo[pic]."  The examining 
physician emphasized that there was no eye disease present 
other than mild hyperopia.  Reading glasses were recommended.  

In testimony in May 1972 before a hearing officer at the RO, 
the veteran stated that before he was admitted to the Leech 
Farm VA facility (in October 1971) there was nothing wrong 
with his eyes and he had 20/20 vision, but that he was later 
found to need eye glasses.  In his testimony at that hearing 
the veteran did not mention any tinnitus.  

A May 1972 VA consultation report notes that the veteran went 
to Leech Farm in October 1971 for a neurological work-up, 
where a physician made a final diagnosis of encephalopathy 
due to trauma manifested by calcification in the carotid 
siphon and headaches.  However, the May 1972 VA consulting 
physician doubted if such a diagnosis was appropriate, as 
further psychological testing and a neurological examination 
showed no evidence of brain damage.  The veteran continued to 
complain of headaches and head pressure, with ongoing 
treatment with Fiorinal, Valium, and Cyclospasmol. 

The claims folder contains records of continued VA outpatient 
treatment, including for tension headaches, in 1972.  Several 
VA outpatient treatment records from the early 1970's are 
illegible.   

Analysis

In a claim received in January 1995, the veteran stated that 
he served in the Korean War, with Battery "C", "155mm Long 
Toms", 68th Artillery Battalion.  He stated that within a 
year of service separation he was treated for hearing loss, 
tinnitus, and a "frag" wound in the eye at the VA medical 
center (VAMC) in Altoona, Pennsylvania.  He claimed 
entitlement, in pertinent part, to service connection for 
tinnitus and eye injury - "Frag removed at Altoona (PA) 
VAMC."  As noted in the Introduction, above, the Board 
interprets the eye injury claim as a claim for entitlement to 
service connection for a left eye disorder.  

The Board first addresses the veteran's contentions of VA 
treatment at the Altoona VAMC within a year of service 
separation, for both tinnitus and a left eye disorder.  The 
RO made exhaustive searches via appropriate channels to find 
VA outpatient treatment or hospitalization records for the 
veteran from the 1950's pertaining to these conditions.  
However, no such VA medical records on the veteran from the 
1950's could be obtained.  VA inquiries to the Patient 
Representative at both the Pittsburgh VAMC and the Altoona 
VAMC received responses in June 1995.  The Pittsburgh 
representative stated that no records on the veteran were 
found at their facility.  The Altoona representative stated 
that the veteran's records were retired in 1975 and destroyed 
in 1992 by the Federal Records Center.  In a June 1995 reply, 
the Altoona VAMC informed that AMIE (Automated Medical 
Information
Exchange) had no records of the veteran for treatment of 
tinnitus and eye conditions.  A July 1996 response from the 
Pittsburgh VAMC informed that no records were found for the 
veteran at that facility.  In October 1996 the RO requested 
from the Chief Medical Information Section, VA Medical 
Center, Altoona, Pennsylvania, for archival inpatient and 
outpatient treatment, records for the veteran from the 
1950's.  In a response received in December 1996, it was 
reported that the oldest available records from the Altoona 
VAMC were from the 1970's.  The single VA medical record from 
the 1950's contained within the claims folder is a July 1954 
hospitalization report for treatment of epididymitis, with no 
findings referable to tinnitus or an eye disorder in that 
hospitalization report.  

As these searches for relevant VA medical records from the 
1950's have been exhaustive, reasonableness requires no 
further search for any such VA records of treatment from the 
1950's.  See Dixon v. Derwinski, 3 Vet.App. 261 (1992) (where 
denial of a veteran's claim rests, in part, on the 
government's inability to produce records that were once in 
its custody, an explanation of the reasonableness of the 
search conducted and why further efforts are not justified is 
required).

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) held that a 
plausible claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only plausible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

The Board first considers the veteran's claim of entitlement 
to service connection for a left eye disorder.  

While the veteran reported at an October to November, 1971, 
VA hospitalization that he developed diplopia following a 
blow to the head in service, the presence of diplopia was 
discounted by the VA examining physician upon Altoona VAMC 
hospitalization from February to March, 1972.  While the 
February to March, 1972 VA hospitalization record from the 
Altoona VAMC reports that a foreign body, appearing to be a 
wood fragment, was removed from the left cornea, there is no 
indication that there was any residual disability to the eye 
following the removal of that fragment. 

The Board notes the veteran's report at an October to 
November, 1971 VA hospitalization of headaches for the prior 
two years spreading from the right eye, with reports of 
associated blurred vision and seeing things in waves.
However, upon VA consultation evaluation in November 1971, 
only classical tension headaches were assessed.  No distinct 
eye disorder was assessed.  While other VA medical records 
include a diagnosis of tension headaches, there is no medical 
statement in the records to the effect that an eye disorder 
which may be service connected, distinct from symptoms of 
tension headaches, is present.

While hyperopia was assessed upon VA hospitalization from 
February to March, 1972, hyperopia, as a refractive error of 
the eyes, is not a disorder for which service connection may 
be established.  38 C.F.R. § 3.303 (c) (1999). 

As the veteran has presented no cognizable (medical) evidence 
of any current acquired disorder of the left eye, and no 
cognizable (medical) evidence causally linking an injury or 
disease in service to a left eye disorder, a well-grounded 
claim for service connection for a left eye disorder has not 
been presented.  Caluza; Tidwell.  

Regarding the veteran's claim for entitlement to service 
connection for tinnitus, while the claims file contains VA 
findings from the 1970's of mixed hearing loss in the left 
ear, and an October 1971 VA audiometric evaluation in 
November 1971 showed some hearing loss in each ear, see 
Hensley v. Brown, 5 Vet.App. 155, 157 (1993), no service or 
post-service medical record within the claims folder records 
a the existence of tinnitus.  In the absence of cognizable 
(medical) evidence of current tinnitus, and cognizable 
(medical) evidence causally linking such current tinnitus to 
the veteran's period of service, a well-grounded claim for 
service connection for tinnitus has not been presented.  
Caluza; Tidwell.

While the Board notes the veteran's statements and testimony 
to the effect that he suffers from tinnitus and a left eye 
disorder dating from injuries in service, and while the Board 
notes that service medical records show that the veteran did 
suffer an injury to the head in service in October 1951 with 
a resulting depression in the zygomatic area, these cannot 
substitute for the required medical evidence of both a 
current disorder and a causal link between the veteran's 
period of service and that current disorder, for purposes of 
establishing a well-grounded claim.  Caluza; Tidwell.  As 
concluded above, the requisite medical evidence of a current 
disorder and a causal link to service have not been presented 
for either claim to establish well-grounded claims.  Caluza; 
Tidwell.  



ORDER

1.  Service connection for tinnitus is denied as not well 
grounded.

2.  Service connection for a left eye disorder is denied as 
not well grounded.
  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

